Case 1:21-cv-01117-UNA Document 1-5 Filed 07/30/21 Page 1 of 3 PageID #: 73




          EXHIBIT C
           Case 1:21-cv-01117-UNA Document 1-5 Filed 07/30/21 Page 2 of 3 PageID #: 74




        ProSAFE® WAC740, NETGEAR Business
           802.11ac Wave 2 Access Point
                               Frequently Asked Questions




1. What is 802.11ac?                                                  3. Which product in NETGEAR product family
802.11ac is the newest generation of WiFi standard. Sometimes            supports Wave 2 of 802.11ac?
referred to as the 5th generation (after 802.11b, 802.11a, 802.11g,   The NETGEAR® Premium Business 802.11ac 4 x 4 Wave 2 Wireless
and 802.11n). Within the 802.11ac standard, there are 2 waves         Access Point (AP) delivers high performance with maximum client
(or stages) of implementation. Wave 1 is generally available today,   density for enterprises requiring ubiquitous and reliable wireless for
and Wave 2 products are slowly coming to the market. Wave 2           all business applications. The WAC740 is a controller managed Access
builds on wave 1 and includes MU-MIMO and support for                 Point with ease of centralized management with all NETGEAR wireless
4 streams (over 3 in wave 1) as well as higher throughput.            controllers from small (WC7500) to mid-size (WC7600) and large-
NETGEAR WAC720 and WAC730 products are Wave 1                         size (WC9500) deployment. The WAC740 operates with Multi-User
products. WAC740 is a Wave 2 product.                                 MIMO and can achieve speeds up to 600 Mbps for 2.4 GHz and
                                                                      1.7 Gbps at 5 GHz. The WAC740 has two Ethernet ports, including
2. What are the key differences between                               one port that can handle up to 2.5 Gbps of throughput, enabling a
   802.11ac Wave 1 and Wave 2?                                        single wire to connect to 2.5 Gbps capable switch for ease of wiring
NETGEAR Wave 1 products (WAC120, WAC720 and WAC730) have              installation. The WAC740 is PoE powered enabling ease of deployment
been shipping since 2015. Wave 2 builds upon Wave 1 with the          when connected to a 802.3at capable PoE switch port.
following key additional functionalities:
                                                                      4. When do the customers need to use
• 		Higher speed with up to 2.3 Gbps (1.7 Gbps in the 5 GHz range)       Wave 2 of 802.11ac?
• 		Supports multiuser multiple input, multiple output (MU-MIMO)      The following characteristics are indicative of customers suitable for
    for better use of frequency                                       802.11ac Wave 2:
• 		More robust signal encoding with 256 QAM enabling 33%
                                                                      • High adoption of videos in enterprise application
    improved signal integrity
                                                                      • High density of clients need of WiFi
• 		Support a fourth spatial stream for greater performance
                                                                      • Crowded RF environment, in particular in 2.4 GHz requiring more
                                                                        usage in 5 GHz band
                                                                      • Desire in the “all wireless” enterprise user experience
                 Case 1:21-cv-01117-UNA Document 1-5 Filed 07/30/21 Page 3 of 3 PageID #: 75




5. Can I convert my existing Wave 1 802.11ac                                                                   10. Does the WAC740 support explicit beamforming
   AP’s to Wave 2 AP’s?                                                                                            as defined by the 802.11ac standard?
Existing Wave 1 AP is not upgradable to Wave 2 AP. However, wireless                                           The WAC740 AP is compliant with 802.11ac explicit
controllers (WC7500, WC7600, and WC9500) can centrally manage                                                  beamforming requirements.
a mix of both Wave 1 and Wave 2 802.11ac AP’s.
                                                                                                               11. What is explicit beamforming?
6. Why the standard body created two                                                                           Explicit transmit beamforming is an advanced signal processing
   802.11ac “waves”?                                                                                           technique with multiple antenna communication. This technique
The 802.11ac WLAN standard was introduced to the market in a                                                   utilizes the knowledge of the MIMO channel information to improve
series of waves as new products and technology. The new technology                                             received signal quality at the receiver/client which results in better
of 802.11ac is delivered in multiple phases allowing the industry to                                           reception and hence throughput.
take advantage of this new capability without having to wait for all
                                                                                                               Explicit beamforming involves the clients sending beamforming
capabilities to be available. Furthermore, as vendors such as NETGEAR
                                                                                                               information based on the APs request. This request involves the AP
receive feedback from customers, we continue to improve our solution
                                                                                                               sending channel training information which the client processes and
to meet the needs of the customers.
                                                                                                               feeds back to the AP. This processed information helps the AP
7. Will 802.11ac Wave 2 be backward compatible                                                                 achieve better transmission results.
   to 802.11ac Wave 1 and other 5-GHz protocols
                                                                                                               12. How will 802.11ac Wave 2 access points handle
   such as 802.11n?
                                                                                                                   throughput greater than 1 Gbps?
Yes, 802.11ac Wave 2 AP’s will interoperate with 802.11ac Wave 1,
                                                                                                               The potential throughput of a wireless client is dependent upon a
802.11n, and 802.11a client devices. However, to take advantage of
                                                                                                               number of factors, including number of spatial streams supported
the new Wave 2 features, both the AP’s and the connected clients
                                                                                                               (in the case of WAC740, four spatial streams), distance from the AP,
must be 802.11ac Wave 2 capable.
                                                                                                               quality of signal established between the client and AP, environmental
8. What is MU-MIMO, and how will this technology                                                               RF interference and signal path obstruction, and the quality of the
   be useful in the customer’s network?                                                                        client device and AP.

MU-MIMO stands for Multi-User Multiple Input, Multiple Output,                                                 13. How can the wired network support wireless
and is a new feature in 802.11ac Wave 2. Wave 2 MU-MIMO support                                                    throughput higher than 1 Gbps?
is required on both the AP’s and client device to work. MU-MIMO
                                                                                                               The WAC740 can support multiple gigabit throughput in two options:
operates in the downstream direction (AP to client), and allows an AP
to transmit to multiple client devices simultaneously. A good reference                                        • Use the 2.5 Gbps Multi-gigabit Ethernet port with single Ethernet
is the switch vs. hub analogy in the wired switching world, where the                                            wire to a Multi-Gigabit capable Ethernet switch such as the
                                                                                                                 NETGEAR ProSAFE M4200
switch (wave 2, 802.11ac) allows simultaneous transmission of data to
multiple clients vs. hub (wave 1, 802.11ac) which allows transmission                                          • Use two 1Gbps Ethernet port LAG into a 2 Gbps Ethernet port
to only one client at a specific time.
                                                                                                               The WAC740 Multi-gigabit Ethernet is based on the NBASE-T
9. What is the combination of MU-MIMO clients                                                                  Alliance. This technology is also available on the NETGEAR M4200.
   that WAC740 can support simultaneously?                                                                     The standard adds support for 2.5-Gbps and 5-Gbps speeds to Fast
WAC740 can at a given time simultaneously communicate to a                                                     Ethernet, 1 Gbps, and 10 Gbps over standard copper cabling.
maximum 3 MU-MIMO capable devices. The minimum number
of clients required to kick-start MU-MIMO operations is 2 MU-
MIMO capable devices. The WAC740 is a 4x4 AP, future software
enhancements will increase the number of simultaneous clients
to 4 MU-MIMO capable devices.




NETGEAR, the NETGEAR logo and ProSAFE are trademarks and/or registered trademarks of NETGEAR, Inc.and/or its subsidiaries in the United States and/or other countries. Other brand names mentioned herein are for
identification purposes only and may be trademarks of their respective holder(s). Information is subject to change without notice. © 2016 NETGEAR, Inc. All rights reserved.
